Ingraham, F. J.
The defendant appeals from an order of *318the Court at special term, permitting an execution to issue in this action upon a judgment recovered more than five years since.
It is not denied that the whole of the amount of the judgment is still unpaid, and the only defence to it is the insolvent discharge of the defendant. This discharge has been held by this Court to be void for want of jurisdiction by the officer granting it.
That decision is conclusive so far as this Court has the matter before them, and that decision cannot be reviewed on this motion. The case is then presented, whether upon a judgment admitted to be unsatisfied, the plaintiff should have execution -when the only obstacle to the recovery is an insolvent discharge which has been held to be void. The mere statement of the proposition furnishes the answer. If the judgment is unpaid and there is no valid defence, the motion should be granted.
It is also objected that an execution on this judgment will reach property that has been sold. With that we have nothing to do. Any purchaser of such real estate had the means of knowing of the existence of the judgment, and with such knowledge, he took the property subject thereto. If the discharge was valid, he would hold it free from the judgment ; if not the plaintiff’s rights should not be sacrificed because the purchaser trusted to what has turned out to be no protection.
The order at special term should be affirmed.